Citation Nr: 0611258	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for impotency secondary 
to the service-connected diabetes mellitus.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1945 to June 1946 and May 1947 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

In March 2005, the Board granted the veteran's motion to 
advance the appeal on the Board's docket.

In April 2005, the case was remanded by the Board to the RO 
for additional development of the record.  


FINDINGS OF FACT

1. Cardiovascular disease is made worse in some degree by 
service-connected diabetes mellitus. 

2. Impotency is made worse in some degree by service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1. Cardiovascular disease is aggravated by service-connected 
diabetes mellitus. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.310(a) (2005). 

2. Impotency is aggravated by a service-connected diabetes 
mellitus.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2005). 

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), 
holding that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award. 

To the extent that the issues of secondary service connection 
are resolved in the veteran's favor, VCAA compliance as to 
the duty to notify and to assist is moot. 

Although the VCAA notice did not include the rating for the 
disabilities and the effective date for the claims, the 
omission is harmless error because neither the rating for the 
disabilities nor the assignment of the effective dates has 
been adjudicated by the RO, who will implement the Board's 
decision, and the ratings and the effective-date issues are 
appealable should the veteran disagree with the RO's 
determinations.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board addresses only secondary service 
connection and does not reach the question of direct service 
connection as it is neither argued nor shown that the claimed 
disabilities had onset during service. 

The veteran asserts that service connection is warranted for 
cardiovascular disease and for impotency secondary to 
service-connected diabetes mellitus.  Alternatively, the 
veteran maintains that cardiovascular disease and impotency 
have, at the very least, been aggravated by service-connected 
diabetes mellitus.  

Service connection may be granted when a disability is 
proximately due to or the result of a service-connected 
disability, which is commonly referred to as secondary 
service connection.  38 C.F.R. § 3.310.  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a rating decision in March 2002, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent rating, effective from the date of receipt of the 
claim of service connection, March 29, 2001. 

Private medical records disclose that diabetes mellitus was 
first diagnosed in January 1997.  

In June 1995, the veteran underwent an angioplasty for single 
vessel coronary artery disease.  

In February 1998, private medical record discloses a six-year 
history of increasing erectile dysfunction.  The assessment 
was impotency likely secondary to vascular disease and 
diabetes.  

On VA examination in December 2001, the examiner reported 
that within the year stress testing showed recurrent coronary 
artery disease with mild coronary insufficiency.  The 
examiner noted that the veteran had been diagnosed with 
diabetes about the time he was diagnosed with heart disease.  
The examiner expressed the opinion that the veteran did not 
have diabetes, preceding his cardiovascular disease, long 
enough to be considered etiologically related.  Also the 
examiner stated that the erectile dysfunction was probably 
secondary to diabetes. 

In October 2002, S.H., MD, stated that the veteran was 
diagnosed with non-insulin, dependent diabetes mellitus, 
which was a well-known cause of coronary artery disease and 
impotency.  In April 2003, the physician states the veteran's 
non-insulin dependent diabetes mellitus was diagnosed in 
January 1997, but the condition probably existed for at least 
several months or longer prior to in January 1997.  And in 
April 2005, the physician expressed the opinion that the 
veteran's cardiovascular disease and erectile dysfunction 
were as likely as not the result of diabetes, or at least 
severely aggravated by diabetes.  

In December 2002, J.W.J., MD, stated that the veteran's 
diabetes clearly played a role in contributing to his 
erectile dysfunction because the erectile dysfunction did not 
resolve with testosterone supplementation alone.  

In February 2003, B.T.M., MD, who had treated the veteran 
since 1997, stated that the veteran's coronary artery disease 
was a direct result of his risk factor profile and, in 
particular, was a direct result of hyperlipidemia and type 2 
diabetes.  

On VA examination in November 2005, after a review of the 
veteran's file, the examiner noted the initial diagnosis of 
diabetes mellitus was in January 1997, a history of 
angioplasty in 1995, and a six-year history of impotency in 
1998.  The examiner stated that he did not know actually when 
the diabetic symptoms started as the veteran was apparently 
not evaluated for or was there documentation of diabetes 
mellitus prior to the January 1997.  The VA examiner 
expressed the opinion that in view of the January 1997 
laboratory findings of elevated lipids, which could not have 
happened over night, and since there were no records of 
diabetes mellitus prior to 1997, it was as least as likely as 
not that the veteran may have had diabetes mellitus for quite 
some time prior to the specific diagnosis and, in which case, 
coronary disease could well have been secondary to 
unrecognized diabetes mellitus.  

Analysis 

On the question of whether cardiovascular disease and 
impotency were caused by diabetes, the record is clear that 
diabetes was diagnosed in 1997, heart disease was shown in 
1995, and impotency had onset in 1993 by history. 

The only medical evidence that specifically addressed the 
question of heart disease pre-dating diabetes consists of the 
reports of VA examiners.  One VA examiner stated that he did 
not know actually when the diabetic symptoms started as the 
veteran was apparently not evaluated for or was there 
documentation of diabetes mellitus prior to the January 1997.  
The other VA examiner expressed the opinion that the veteran 
did not have diabetes, preceding his cardiovascular disease, 
long enough to be considered etiologically related, which 
opposes rather than supports the claim. 

As for the VA examiner's opinion that it was at least as 
likely as not that the veteran may have had diabetes mellitus 
prior to the specific diagnosis, in which case, coronary 
disease could well have been secondary to unrecognized 
diabetes mellitus, the opinion is speculative as it was 
couched in terms of "may" that contains within it seeds of 
doubt and in conjunction with the rest of the examiner's 
statement that he did not know actually when the diabetic 
symptoms started as the veteran was apparently not evaluated 
for or was there documentation of diabetes mellitus prior to 
the January 1997.  Obert v. Brown, 5 Vet.App. 30, 33 (1993).  
For this reason, the opinion lacks probative value and it is 
unpersuasive. 

On the basis of the above medical evidence, the Board 
concludes that the preponderance of the evidence is against 
the claim that cardiovascular disease was caused by 
service-connected diabetes. 

This however does not end the analysis.  With regard to 
aggravation, a private physician expressed the opinion that 
the veteran's cardiovascular disease is, at the very least, 
aggravated by the diabetes mellitus.  Another private 
physician stated that since 1997 the veteran's coronary 
artery disease was a result of his risk factor profile and, 
in particular, a result of type 2 diabetes.  A VA examiner 
reported in 2001 that the veteran had recurrent coronary 
artery disease with mild coronary insufficiency.  These 
medical opinions are uncontroverted.  

This is medical evidence of aggravation.  While the actual 
degree of additional impairment was not addressed, resolving 
reasonable doubt, the Board finds that the cardiovascular 
disease has resulted in some degree of additional impairment.  
38 U.S.C.A. § 5107(b).  The actual degree of additional 
impairment, that is, the degree of disability and only that 
degree over and above the degree of disability existing prior 
to the aggravation, is left to rating the disability by the 
RO after the grant of service connection.

As for impotency, although it is possible, but not shown by 
the record, that diabetes pre-dated impotency as indicated in 
the opinions of both VA and private physicians, not one of 
the physicians addressed the question posed by the record, 
that is, the relationship, if any, between impotency as 
documented as having had onset in 1993, and the diagnosis of 
diabetes in 1997. 

As the Board can consider only independent medical evidence 
on a question involving a medical diagnosis or medical 
opinion to support its findings and as there is no such 
medical evidence, the Board finds that impotency was not 
proximately due to or the result of service-connected 
diabetes.  

As for the question of aggravation, a private physician 
expressed the opinion that impotency is, at the very least, 
aggravated by diabetes mellitus.  Another physician stated 
the diabetes clearly played a role in contributing to the 
veteran's impotency. There medical evidence is 
uncontroverted.  

While the actual degree of additional impairment was not 
addressed, resolving reasonable doubt, the Board finds that 
the impotency has resulted in some degree of additional 
impairment.  38 U.S.C.A. § 5107(b).  The actual degree of 
additional impairment, that is, the degree of disability and 
only that degree over and above the degree of disability 
existing prior to the aggravation, is left to rating the 
disability by the RO after the grant of service connection.


ORDER

Secondary service connection by aggravation for 
cardiovascular disease is granted.  

Secondary service connection by aggravation for impotency is 
granted. 



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


